Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
The title of the application has been changed to the following: “Composition having excellent adhesiveness to polyolefins”.
MPEP 606.01.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent No. 5,744,511 to Kazama describes polymerizable compositions comprising an aryl borate compound (see the abstract). Kazama describes examples (e.g. see example 94 in Table 2) comprising a hydroxyl group-containing methacrylate 

US Patent No. 6,383,655 B1 to Moren describes polymerizable compositions (see the abstract) comprising a complex of an organoborane and an amine (see col. 6, l. 36 to col. 7, l. 28). Moren describes examples of compositions including an alkyl (meth)acrylate and tetrahydrofurfuryl methacrylate (see Table IV in col. 16). Moren does not describe the presently recited terpolymer including a hydroxyl group-containing (meth)acrylate.

US Patent Application Publication No. 2003/0226472 A1 to Kneafsey describes polymerizable compositions for adhesives comprising quaternary ammonium borate salts (see the abstract). Kneafsey describes an example including tetrahydrofurfuryl methacrylate and 2-ethylhexyl methacrylate (see ¶ [0129]). Kneafsey does not disclose the presently recited terpolymer including a hydroxyl group-containing (meth)acrylate.

US Patent Application Publication No. 2004/0242817 A1 to Kendall describes two-part adhesive compositions comprising internally coordinated organoboranes (see the abstract). The compositions may include phosphate-containing compounds as deblocking (decomplexing) agent and for providing adhesion promoting characteristics (see ¶¶ [0089]-[0090]). Kendall does not disclose the presently recited terpolymer including a hydroxyl group-containing (meth)acrylate.

US Patent Application Publication No. 2009/0130180 A1 to Kajita describes pressure sensitive adhesives (see the abstract). Kajita describes copolymers comprising 30-99 mol% of alkyl (meth)acrylates (see ¶ [0045]) and 1-15 mol% of a monomer such as a hydroxyl group-containing (meth)acrylate (see ¶ [0046]). The compositions further include a boron compound (see ¶ [0052]). Kajita does not disclose the presently recited terpolymer including a cyclic ether-containing (meth)acrylate.

The examiner is unaware of any prior art that describes or suggests the claimed compositions. Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764